DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 02 July 2022.
Claims 1-4, 8, 10, 14-20 have been amended and are hereby entered.
Claim 6 has been canceled. 
Claim 7 was previously canceled.
Claims 1-5, 8-20 are currently pending and have been examined.
This action is made final. 
	
Priority
Applicant’s claim to priority of provisional application 62/712,557 is acknowledged.  Accordingly, a priority date of 07/31/18 has been given. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 8-20 of copending Application No. 17/378,655  in view of John and Tene. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 10 and 18 recite substantially similar limitations to Claims 1, 10 and 18 of Application 17/378,655. The additional limitations recited in the instant application pertaining to identifying a URL of a customized message template of the software application which includes the unique identifier assigned to the treatment plan in a path of the URL and a message based on the customized template at the identified URL are obvious over Tene with the motivation of selecting a URL so that the content identification data included in the URL can be transmitted to content management system 106 which can use the received content identification data to identify the appropriate content entry and return the content item associated with the content entry (Tene [0044]) and with the motivation of using a unique URL to serve as a link to the template (Tene [0041]).  The additional limitations pertaining to generating a report with respective urgencies of first and second entries would have been obvious over John with the motivation using tags to indicate urgent and non-urgent data so medical practitioners aren’t forced to monitor and evaluate all incoming data which reduces their workload (John at [0065]). 
Dependent claims 2-5, 8-9, 11-17, 19-20 recite substantially the same limitations as corresponding dependent claims 2-5, 8-9, 11-17, 19-20 of application 17/378,655. The only significant differences are addressed above with respect to the differences between the corresponding independent claims which are obvious over John/Tene.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, 18 contain recitation of “querying a user equipment associated with the user and receiving a sensor signal response with biometric data of the user captured by the user equipment in response to the query”, for which inadequate support appears in the specification. The specification, at [0058], recites “The cloud based system may receive via the user equipment a sensor signal provided by a medical device in response to the query. The medical device may be a blood pressure monitor, a glucometer, a pulse meter…”.  While the specification does not define what a “user equipment” is, from the context of the specification and the drawings, it is understood to be a cell phone or similar personal computing device by which an individual may enter data in response to a health-related query.  Para. [0058] does not disclose that the user equipment actually captures the sensor signal response with biometric data, rather, it appears that a medical device is capturing the biometric data.  
Claims 1, 10, 18 contain recitation of “generating an electronic report comprising a first entry with the response from the user and a second entry associated with the sensor signal response from the user equipment, and displaying tags next to the first and second entries based on respective urgencies of the response from the user and the sensor signal response, respectively” for which in adequate support appears in the specification/drawings.  Figs. 9A-9B depict a patient’s responses shown with urgency tags in an electronic report. However, there appears to be no disclosure of an electronic report that includes an entry associated with the sensor signal response and a respective urgency of the sensor signal response.  Para. [0058] discloses “The cloud based system may receive via the user equipment a sensor signal  provided by a medical device in response to the query” but does not include any mention of this signal being assigned an urgency tag, nor does it disclose including sensor signal data in a report. Para. [0041] discloses “The application can also support biometric information from devices that measure certain body functions, such as diabetes glucometers, or blood pressure cuffs, or any sensory readable health care metric”, but this only supports the concept that biometric data can be obtained and does not disclose that sensor/biometric data from any of these devices is included in a report with an urgency tag.  A search of the specification for “biometric”, “sensor”, “signal”, and “report” does not appear to yield support for this limitation.  
Claims 1, 10, 18 contain recitation of “…displaying tags next to the first and second entries based on respective urgencies of the response from the user and the sensor signal response, respectively”. The Applicant has provided no disclosure of how the claimed invention makes a determination of respective urgencies of the first and second entries to display next to the entries.  Search of the specification for terms/partial terms “urgency level”, “based on” does not yield relevant support.  The Specification discloses that an urgency level is determined “based on the health related issue” (at [0003], [0004], [0005], [0052], [0057], [0066], [0067], [0070]); states that “the response may be tagged as non-urgent if the determined urgency level does not meet the predetermined threshold” (at [0050], [0054]); and states “that if the determined urgency level of the response is such that it rises to the level of a medical emergency, then the primary care physician may be immediately notified…” (at [0055]). No support appears to exist to disclose how determination of user’s response and the sensor signal response are actually made (e.g., how it determines if a response or sensor signal are urgent or non-urgent - if a known scale or inventive scale is used to assign urgency levels based on patient diagnosis, symptoms or patient metrics; if ‘urgency level’ comprises a binary, numerical or other representation; how many metrics/which metrics contribute to an urgency level; if the urgency level thresholds/criteria are unique to each patient/patient’s condition or if the same thresholds/criteria apply to all individuals). This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed invention. No algorithm for determining respective urgencies to display for the user’s response and sensor signal response is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Claims 2-5, 8-9, 11-14, and 16-20 inherit the deficiencies of their respective parent claims and are subsequently rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-5, 8-10), non-transitory computer readable medium (claims 10-17), and system (claims 18-20) which recite steps of assigning a unique identifier of a treatment plan to a user of a software application via storage of the unique identifier in a data record of the user, identifying a URL of a customized message template of the software application, displaying a query about a health related issue, receiving a response, querying a user equipment associated with the user and receiving a sensor signal response with biometric data of the user captured by the user equipment in response to the query, generating an electronic report comprising a first entry with the response from the user and a second entry associated with the sensor signal response from the user equipment, and displaying tags next to the first and second entries based on respective urgencies of the response from the user and the sensor signal, and transmitting the electronic report to a healthcare provider via the software application based on the urgency (Step 1: Yes).  
These steps of managing the assignment of a treatment plan to collect information about a user’s health related issue and a sensor signal response from user equipment, and assigning urgency tags based on the respective urgencies to provide in a report to a healthcare provider, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to managing an individual collecting and organizing patient data and equipment sensor signal information about a health related issue into a report.  If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas..  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (Claims 2-5, 8-9, 11-17, 19-20, reciting particular aspects of managing how an individual collects and organizes patient data about a health related issue.  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “instructions that, when read by a processor, cause the processor to perform” (Claim 10 only), “at least one cloud based processor” (Claim 18 only), “at least one memory electronically coupled to the at least one processor and storing an application, wherein the processor performs operations to” (Claim 18 only) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0040], [0073], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving a response to the query” (Claims 1, 10, 18) amounts to mere data gathering; recitation of “displaying, via a user interface of the software application, a message based on the customized template at the identified URL including a query of a health related issue”; and “transmitting the electronic report to a healthcare provider associated with the software application” (Claims 1, 10, 18) amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 5, 9, 11, 13, 14, 16, 17, 19, 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3, 8, 12, 15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: displaying, via a user interface on a software application, a message including a query of a health related issue, wherein the message is generated…; receiving a response to a query; communicating the recorded response to a healthcare provider associated with the software application…; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); recording the response, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 2, 5, 8-9, 11, 14, 17, 19, 20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 4, 16, 19 e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-5, 8-9, 11-17, 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-5, 8-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 10, 14-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Publication 20170262604A1) in view of John (US Publication 20130237869A1), further in view of Tene (US Publication 20170160904A1). 

Regarding Claim 1, Francois discloses the following: 
assigning a unique identifier of a treatment plan to a user of a software application via storage of the unique identifier in a data record of the user ([0018], “at least some of the data collection modules are configured to be made accessible to a patient through an application on a mobile device or through an electronic communication network; (b) a configuration module comprising computer-executable instructions that configure a T-plan for a condition by (i) selecting a set of one or more data collection modules that are relevant to the condition based on input that identifies a condition and a subset of patient characteristics selected from a set of patient characteristics deemed significant in the context of the condition; (ii) associating identifiers of the set of one or more data collection modules with an identifier of a patient based on input that identifies the patient; and (iii) associating an identifier of the T-plan and an identifier of the condition with the set of data collection modules, optionally wherein the configuration module adds, removes, or customizes one or more of the data collection modules based on input that specifies such addition, removal, or customization; (c) a data storage module that receives data obtained by data collection modules assigned to patients and stores the data identified according to its type in one or more databases in association with an identifier of the patient to whom the data pertains, and, optionally, an identifier of the source of the data”; [0086], “Described herein are systems and methods for structured collection and organization of health data. The phrase “structured collection and organization of health data” is intended to indicate that health data are collected and/or organized in a manner that is based on a specification comprising information that identifies one or more types of health data elements to be collected…a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition… Such a specification may be referred to herein as a “health tracking and management plan” or “T-plan”, and the particular condition to which the data specified by the T-plan are relevant and for which the T-plan is intended may be referred to as the “T-plan condition” for that T-plan. A T-plan may be identified at least in part by the name of the particular condition for which it is intended or an abbreviation or identifier thereof. For example, a T-plan for management of chronic obstructive pulmonary disease (COPD) may be referred to as a “COPD T-plan”. A T-plan may have a unique identifier, which may be related in some way to the T-plan condition and may implicitly identify the T-plan condition”); 
displaying, via a user interface of the software application, a message based on the customized template […at the identified URL…] including a query of a health related issue ([0173]  “FIG. 3B shows a start screen for an embodiment of a smart symptom tracker for COPD. As exemplified on this figure, the name and photo (if available) of the physician who prescribed the T-plan for COPD may appear on screens that relate to the COPD T-plan. The first question asks about shortness of breath (a common symptom in patients with COPD) to which the patient may select “Yes” or “No”. If the patient selects “Yes”, additional questions relating to shortness of breath may be asked…”; [0332] “The REVON system provides basic T-plan templates for a variety of conditions, which may comprise a fixed set of basic data collection modules”; See Figures: 3B,”Are you more short of breath than usual?” is displayed; 3C, “How would you describe the change?”; 3D, “What is the reading on your pulse oximeter?” – Citations show examples of messages based on a template customized for COPD);
receiving a response from the user via the user interface ([0113] “The questions may, for example, be presented on a display screen, and the patient may respond to the questions by selecting among various options presented on the screen or by entering a number or other characters or words. Examples of questions that might be presented to a patient are, “Are you more short of breath today than usual?” or “Please weigh yourself and enter your weight.”; [0114] “A question may be asked by the system and answered by the patient via computer or phone using any of a variety of output devices, input devices, and user interfaces. Many output devices, input devices, and user interfaces suitable for requesting information from a user and obtaining responses are known to those of ordinary skill in the art, and the invention is not limited in this respect. Questions may be presented on a computer display, asked orally by a computer (which may be a mobile device such as a smartphone) or via a basic phone or via a smartphone in its capacity as a telephone…In some embodiments, user input is at least in part via a graphical user interface in which potential responses predetermined by the system are displayed as icons on a touch-sensitive display (touch screen), and the user touches or taps the response he or she wishes to select, as exemplified further below. In some embodiments, user input is at least in part via a graphical user interface comprising check boxes, radio buttons, and/or fields for entry of numbers (e.g., for obtaining certain physiological data elements) or brief natural language answers, etc.”) 
querying a user equipment associated with the user and receiving a sensor signal response with biometric data of the user captured by the user equipment in response to the query ([0039]-[0040] teach that a “monitoring device” refers to a device used for detecting or measuring one or more physiological variables” – physiological variables reads on “biometric data”; [0185] “a new value for the particular data element type is obtained. This may be done, for example…by requesting a connected monitoring device to obtain new data” -  querying a user equipment; [0256] “FIG. 5 depicts an architecture which can be used in obtaining health data collected by a connected monitoring device according to certain embodiments. Monitoring devices may include a variety of different sensors that acquire various types of data from the patient or the patient's environment. The data are sent over a network to their manufacturer's systems (servers)”; 
transmitting the electronic report to a healthcare provider associated via the software application ([0100] “In addition to collecting and storing health data, a system may provide output of various kinds to a patient or health care provider based on data collected according to a T-plan that has been assigned to the patient. The output may comprise, for example, summaries or analyses of health data collected by the system (sometimes referred to as “health statistics”)…notifications or suggestions to the health care provider regarding management of the condition, or any of a variety of other types of output described herein”;  [0410] “In some aspects, the system provides a computer-implemented method whereby when a patient phones a physician or sends an electronic communication such as an email to the physician (e.g., from the patient's mobile device), an application on the physician's mobile device automatically detects which patient is calling, accesses data from the patient's T-plan and/or from the patient's EMR and displays it on the screen, or provides a button on the screen that the physician can tap to access the data” where [0136] discloses “A physician defines a T-plan through his or her user interface (UI) by entering information that identifies a condition and patient characteristics (patient profile) which information is transmitted to the system servers over the network (Internet). System software configures a T-plan based on the information entered by the physician. The patient interacts with the system through the patient user interface, which collects data as specified by the T-plan” – T-plan is gathering data as specified by doctor (e.g., querying the patient); data is displayed (transmitted) to physician device via application; [00457] “one or more components may generate output to be transmitted or presented to users; one or more components may extract information from a database in response to a request or query. One or more components may analyze extracted data and/or convert the data into an appropriate format for transmission or display. One or more components may receive and/or transmit information between other component(s) of the system or external to the system”). 
[…with the response from the user and a second entry associated with the sensor signal response from the user equipment…] (response from user to message pertaining to health related issue: [0113] “The questions may, for example, be presented on a display screen, and the patient may respond to the questions by selecting among various options presented on the screen or by entering a number or other characters or words. Examples of questions that might be presented to a patient are, “Are you more short of breath today than usual?” or “Please weigh yourself and enter your weight.”; [0114] “A question may be asked by the system and answered by the patient via computer or phone using any of a variety of output devices, input devices, and user interfaces. Many output devices, input devices, and user interfaces suitable for requesting information from a user and obtaining responses are known to those of ordinary skill in the art, and the invention is not limited in this respect. Questions may be presented on a computer display, asked orally by a computer (which may be a mobile device such as a smartphone) or via a basic phone or via a smartphone in its capacity as a telephone…In some embodiments, user input is at least in part via a graphical user interface in which potential responses predetermined by the system are displayed as icons on a touch-sensitive display (touch screen), and the user touches or taps the response he or she wishes to select”; Second entry associated with sensor response: 0185] “a new value for the particular data element type is obtained. This may be done, for example…by requesting a connected monitoring device to obtain new data” -  querying a user equipment; [0256] “FIG. 5 depicts an architecture which can be used in obtaining health data collected by a connected monitoring device according to certain embodiments. Monitoring devices may include a variety of different sensors that acquire various types of data from the patient or the patient's environment. The data are sent over a network to their manufacturer's systems (servers)”;
[…first and second…] entries (see above limitation; [0113]-[0114] pertain to first entry and [0185], [0256] pertain to second entry)
Francois does not explicitly disclose, but John, which is directed to a medical communications systems which applies tags to patient events based on urgency, does teach: 
generating an electronic report comprising a first entry […with the response from the user and a second entry associated with the sensor signal response from the user equipment…] and displaying tags next to the […first and second…] entries based on respective urgencies of the response from the user and the sensor signal respectively ([0057] “The event-tag module 94 allows the EXD 502 a to submit tags which contextualize the data being sent to the central station…Priority tags can indicate if the priority of an event and whether the data should be reviewed immediately due to medical urgency”; [0065] teaches receiving a patient submitting event information, also “ Alternatively, certain events may cause the EXD 502 a to send alert data to the primary care physician for later analysis” [0066] teaches “The event tag can serve as a context tag which includes a priority value indicating if the incoming data is urgent or non urgent… Context tags can be included in the header of the data file”; Examiner is interpreting an electronic transmission sent to central station to read on “electronic report” as it presents a tag pertaining to urgency on an entry by user). 
Francois teaches a system that assigns a unique treatment pan identifier to a user of a software application, displays a message including a health-related query, receives a response to the query, queries user equipment and receives a sensor signal with biometric data, and transmits the electronic report to a provider via an application.  Francois teaches collecting responses to queries from patients and from equipment/medical devices, and teaches being able to detect an abnormal value such that a healthcare provider of the patient may be notified but does not teach creating a report with tags showing respective urgencies of responses. John does teach assigning an urgency level (e.g., tag) to responses in a report.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Francois by tagging the user responses to queries and the sensor signal responses with biometric data (as taught by Francois) as urgent/non-urgent as taught by John for submission in a report, so that medical practitioners are not forced to monitor and evaluate all incoming data from patients which greatly increases workload and can prioritize responding to urgent matters (John at [0065]) 
Francois/John do not teach the following, but Tene, which is directed to a method of sharing a template file, does teach the following: 
identifying a uniform resource locator (URL) of a customized message template of the software application which includes the unique identifier assigned to […the treatment plan…] in a path of the URL ([0044] “To share content publicly, template sharing module 132 can be configured to generate a custom network address, such as a uniform resource locator (URL), which allows any web browser to access the content in content management system 106 without any authentication. To accomplish this, the template sharing module 132 can be configured to include content identification data in the generated URL, which can later be used to properly identify and return the requested content item. For example, the template sharing module 132 can be configured to include the user account identifier and the content path in the generated URL”);
[…a message based on the customized template…] at the identified URL ([0041]) “A unique file set descriptor for the template file or for the template instance file set, and a unique file location path or URL that serves as the link. The template sharing module 132 saves an association of the file set descriptor and the file location path or URL to collection database 210”).
Francois/John teach a system that assigns a unique treatment pan identifier to a user of a software application, displays a message including a health-related query, receives a response to the query, queries user equipment and receives a sensor signal with biometric data, creates a report with tags showing respective urgencies of responses and transmits the electronic report to a provider via an application.  Francois teaches [..a treatment plan…] (see [0067], [0173]) and that “Information required for customizing directions to the patient will typically have been stored in a database as part of the patient's T-plan for that condition” (at [0164]) but neither Francois/John teach identifying a URL of a customized message template the software application which includes the unique identifier assigned to the treatment plan in a path of the URL, but Tene teaches this.  Francois teaches displaying a message based on the customized template (see citations to [0173] and [0332] above) but does not teach that displayed message is based on the customized template at the identified URL.  Tene does teach using a URL or file path location for accessing a template file. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Francois/John with these teachings of Tene, to use a URL for a customized message template including the unique identifier of the treatment plan (as taught by Francois) in a path of the URL as taught by Tene, with the motivation of selecting a URL so that the content identification data included in the URL can be transmitted to content management system 106 which can use the received content identification data to identify the appropriate content entry and return the content item associated with the content entry (Tene [0044]).  It would have been obvious at the time the invention was filed to further modify the combined teachings of Francois/John with Tene, to display a message based on the customized template (as taught by Francois) where the template is at the identified URL (as taught by Tene), with the motivation of using a unique URL to serve as a link to the template (Tene [0041]). 

Regarding Claim 10, Francois/John/Tene discloses the limitations of Claim 1.  Claim 10 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 10.  The only difference is that Claim 10 recites the following additional limitations, which are also taught by Francois: non-transitory computer readable medium comprising instructions that, when read by a processor, cause the processor to perform ([0126] “ one of ordinary skill in the art could implement technology based on the present disclosure in the form of a computer program product embodied in any tangible medium (e.g., a non-transitory storage medium) having computer usable program instructions embodied in the medium. Such a computer program product may comprise multiple distinct computer program products that may interface with each other”; [0132] “It should be understood that the invention may comprise one or more applications that users interact with directly, e.g., on a mobile device or personal computer, and one or more applications or programs that interact with and/or serve to support those applications…It should also be understood that execution of a particular set of computer-executable instructions may be performed by a single processor or divided among multiple processors”). 

Regarding Claim 18, Francois/John/Tene disclose the limitations of Claim 1.  Claim 18 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 18.  The only difference is that Claim 18 recites the following additional limitations, which are also taught by Francois:     
at least one cloud based processor ([0455] “In some embodiments, one or more aspects, components, or features of a computer program product described herein may be delivered or made available to users as an online service, which may be a cloud-based service”; also [0471]-[0472]); and
at least one memory electrically coupled to the at least one processor and storing an application, wherein the processor performs operations to ([0131] “A mobile device may include components that may be found in computers, e.g., control circuitry, storage/memory, input/output circuitry, communications circuitry, processing circuitry, etc.”); [0132] “It should be understood that the invention may comprise one or more applications that users interact with directly, e.g., on a mobile device or personal computer, and one or more applications or programs that interact with and/or serve to support those applications…It should also be understood that execution of a particular set of computer-executable instructions may be performed by a single processor or divided among multiple processors. Without limiting the foregoing, computer-executable instructions for performing a health evaluation may be executed by a processor which is part of a mobile device, may be executed by one or more processors operating remotely (e.g., on system servers) that communicate with the mobile device over a communication network (e.g., the Internet)”). 

Regarding Claim 2, 14 and 20, Francois/John/Tene discloses the limitations of Claims 1, 10 and 18, respectively.  Francois further discloses further comprising sending at least one follow-on query based on the response from the user ([0173] “FIG. 3B shows a start screen for an embodiment of a smart symptom tracker for COPD. As exemplified on this figure, the name and photo (if available) of the physician who prescribed the T-plan for COPD may appear on screens that relate to the COPD T-plan. The first question asks about shortness of breath (a common symptom in patients with COPD) to which the patient may select “Yes” or “No”. If the patient selects “Yes”, additional questions relating to shortness of breath may be asked. For example, the patient may be asked to describe the change (FIG. 3C). Additional questions may be asked pertaining to symptoms and/or physiological data useful to evaluate the patient's health status and determine a course of action. For example, FIG. 3D shows a screen that asks the patient to enter a reading from a pulse oximeter, which indicates the oxygen saturation level in the patient's blood (an important physiological indicator in patients with COPD).  

Regarding Claim 3 and 15, Francois/John/Tene discloses the limitations of Claims 1 and 10, respectively.  Francois further discloses determining whether the response from the user is at least one of an immediate medical action advisory ([0173] “FIG. 3F) shows a screen instructing the patient to call 911” – system recognizes patient’s input require 911 attention); a follow-up advisory ([0173] “FIG. 3E shows a screen that instructs the patient to take certain medication and call the physician's office” – system recognizes patient’s input requires additional actions and follow-up with physician) and a medical history review advisory, and tagging the response from the user based on the determination ([0180] “in some embodiments, a screening session may determine that the patient is in need of emergency medical attention and may direct the patient to obtain it regardless of which clinically significant occurrence or condition is responsible for the emergency situation” – directing patient to obtain emergency medical attention indicates the response has been tagged as requiring immediate medical action).  

Regarding Claim 17, Francois/John/Tene discloses the limitations of Claim 1 and 10, respectively.  Francois further discloses proposing a set of work flow instructions linked to the tagged response from the user ([0173] “Once sufficient health data have been obtained to evaluate the patient's health status, directions are provided to the patient based on the data. FIG. 3E shows a screen that instructs the patient to take certain medication and call the physician's office”; see Fig. 3E for proposed work flow instructions (nebulizer, taking specific medications); workflow instructions stem in response to patient’s responses pertaining to COPD symptoms/shortness of breath).  

Claim 4-5, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Publication 20170262604A1), in view of John (US Publication 20130237869A1), further in view of Tene (US Publication 20170160904A1), further in view of Chakravarthy et al (US Publication 20170172413A1). 

Regarding Claim 4.  Francois/John/Tene do not disclose the following, but Chakravarthy, which is directed to a system that involves determining urgency of ECG samples, does teach the following: 
wherein the tagging comprises tagging the response from the user as a non-urgent response if a determined urgency level does not meet a predetermined urgency threshold for the health related issue ([0037] “If the ratio of VT/VF beats to normal beats does not exceed the defined threshold, then at step 308 a determination is made that the ECG sample does not need to be flagged for urgent review and the process ends”).  
Francois/John/Tene teach a system that presents a health condition related query to a patient, receives responses and tags them, and provides them to a healthcare provider. Francois does not teach that responses are tagged as non-urgent if a determined urgency level does not meet a predetermined threshold, but Chakravarthy does teach this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Francois/John/Tene with these teachings of Chakravarthy, to incorporate a step of tagging responses from a user (as taught by Francois) that do not meet the urgency threshold as non-urgent, with the motivation of identifying non-urgent issues and ensuring that the issues presenting the greatest risk to a patient are reviewed first ([0010]). 

Regarding Claim 5, Francois/John/Tene/Chakravarthy teach the limitations of Claim 4. Francois further discloses further comprising proposing a set of work flow instructions linked to the non-urgent tagged response ([0173] “FIG. 3B shows a start screen for an embodiment of a smart symptom tracker for COPD…The first question asks about shortness of breath (a common symptom in patients with COPD) to which the patient may select “Yes” or “No”. If the patient selects “Yes”, additional questions relating to shortness of breath may be asked… FIG. 3E shows a screen that instructs the patient to take certain medication and call the physician's office” – system recognizes patient’s input requires additional actions and follow-up with physician; using nebulizer and taking medications as shown in Fig. 3 constitutes “work flow instructions”; instructing at-home treatments and requesting follow-up visit reads on “non-urgent” when the system can alternately recognize an urgent condition requiring immediate attention and instructs patient to call 911 (see FIG. 3F). 

Regarding Claim 16, Francois/John/Tene/Chakravarthy disclose the limitations of Claims 4 and 5.  Claim 16 contains subject matter that is the same or substantially similar to Claim 16, and the discussion above with respect to Claims 4-5 is equally applicable to Claim 16. 

Regarding Claim 19, Francois/John/Tene/Chakravarthy disclose the limitations of Claims 4 and 5.  Claim 19 contains subject matter that is the same or substantially similar to Claim 19, and the discussion above with respect to Claims 4-5 is equally applicable to Claim 19. 

Claims 8, 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Publication 20170262604A1), in view of John (US Publication 20130237869A1), further in view of Tene (US Publication 20170160904A1), further in view of Bazaz et al (US Publication 20170293700A1). 

Regarding Claim 8, Francois/John/Tene do not explicitly teach the following, but Bazaz, which is directed to a centralized system that allows disparate healthcare providers to gain a complete view of data regarding a patient’s health, does teach the following: 
the message is displayed via the software application at a clinically-relevant time interval based on the health related issue ([0051] “These types of modules can include data collection modules which specify one or more particular type(s) of data to collect (e.g., physiological data such as “weight” or “blood oxygen saturation”, health care event data (e.g., data relating to predefined health events, such as results of medical tests) and might also specify a timing (e.g., a frequency) for collecting data of a particular type”; Examiner is interpreting “modules” to read on software application; also, [0090] “Actions triggered by an update in the PSO 501 could include altering the frequency or timing with which particular health data is collected and/or causing the collection of additional or different health data from the patient” where [0097] discloses “the patient state representation (PSO 501) which can be represented in the form of a numerical score assignment to various aspects of (or related to) a patient's health”).  
Francois/John/Tene teach a system that displays a message with a query to a patient pertaining to a health condition, receives a response, tags the response and provides it to a healthcare provider, but does not disclose that the message is displayed to a patient at a clinically-relevant time interval based on the health issue.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Francois/John/Tene with these teachings of Bazaz so that the messages displayed in the system of Francois are displayed at a clinically relevant time interval based on the patient’s health condition, with the motivation of providing condition specific health tracking and management (Bazaz at [0048]). 

Regarding Claim 9 and 11, Francois/John/Tene do not explicitly teach the following, but Bazaz, which is directed to a centralized system that allows disparate healthcare providers to gain a complete view of data regarding a patient’s health, does teach the following: 
retrieving treatment information (([0068] “Once the patient registration process was complete, Mr. James could be provided 410 with information from the Revon system relevant to his health and health care. Such information could include, for example, a type II diabetes ADM Schedule which might have been prescribed by Dr. Resnick during Mr. James' initial visit, and which could include various events that are part of Dr. Resnick's preferred treatment plan for type II diabetes (e.g., medication, monitoring blood glucose level, diet, exercise, and follow-up appointments)”; 
populating the treatment plan within the software application with the treatment information ([0068] “Once the patient registration process was complete, Mr. James could be provided 410 with information from the Revon system relevant to his health and health care. Such information could include, for example, a type II diabetes ADM Schedule which might have been prescribed by Dr. Resnick during Mr. James' initial visit, and which could include various events that are part of Dr. Resnick's preferred treatment plan for type II diabetes (e.g., medication, monitoring blood glucose level, diet, exercise, and follow-up appointments). In addition to Dr. Resnick's preferred treatment plan, the ADM schedule might also include other customizations, such as if Dr. Resnick had customized his standard type II diabetes ADM schedule for Mr. James's needs by adjusting one or more medication dosages referenced in the schedule. The type II diabetes ADM Schedule could also include other relevant information, such as that Mr. James should return for an initial follow-up appointment with Dr. Resnick in 6 weeks and then every 6 months, and that he should have an annual eye exam”) [0071] “Dr. Jones could prescribe an ADM schedule which includes events that are part of her treatment plan for macular degeneration, and Dr. Drake could prescribe an ADM schedule which includes events which are part of his treatment plan for COPD. These schedules could then automatically be provided 413 by the Revon system to Mr. James through his patient application which, from that point on, could display the condition-specific schedules so that Mr. James can see the events for each condition and an integrated schedule that displays events for the three conditions in a consolidated manner”); and
triggering a message dispatch in accordance with the treatment plan, the message dispatch including ---a query to determine a patient status ([0050] “it is expected that most implementations will have certain types of modules which are present in some (if not all) of their D-Plans. These types of modules can include data collection modules which specify one or more particular type(s) of data to collect (e.g., physiological data such as “weight” or “blood oxygen saturation”, health care event data (e.g., data relating to predefined health events, such as results of medical tests) and might also specify a timing (e.g., a frequency) for collecting data of a particular type”; [0090] “Turning now to FIG. 5's action controller engine (ACE) 503, in an embodiment following FIG. 5, the action controller engine 503 may be called when a PSO 501 is updated by a SCE 502. The ACE 503 may then evaluate rules using data from the PSO 501 to determine what (if any) action(s) should be taken as a result of the update. Similarly, in some cases an ACE 503 may also include rules which are run on batch processes triggered by a clock based on time, rather than being triggered by an update to a PSO 501. Actions which could be triggered by an ACE 503 could include any actions the individual or entity operating the system in which that ACE 503 is present chooses. For example, such actions could involve communication with a patient, HCP, or caregiver computer. Such actions might include, for example, requesting health data from the patient, requesting an update to a body monitor measurement, providing recommendations to the patient (e.g., recommending that the patient seek medical attention, recommending that the patient take particular medications, etc.), providing notifications to one or more of the patient's HCPs or caregivers (e.g., notifying a HCP or caregiver of the patient's state or of a change in the patient's state), triggering an SST, sending a reminder to the patient, or issuing an instruction to a patient (e.g., call 911, call a doctor), to name a few.  
Francois/John/Tene teach a system that queries a patient about a health condition, receives a response, tags the response based on urgency and provides it to a healthcare provider, but does not disclose the retrieving treatment information, populating the treatment plan and triggering a message dispatch. Bazaz does teach these limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Francois/John/Tene with these teachings of Bazaz to incorporate retrieving treatment information, populating the treatment plan and triggering a message dispatch, with the motivation of customizing a patient’s treatment plan (Bazaz at [0068]) and facilitating the collection of data and helping to ensure the patient’s compliance with a treatment program (Bazaz [0048]). 

Regarding Claim 13, Francois/John/Tene/Bazaz teach the limitations of Claim 11. Francois does not disclose, but Bazaz further teaches further comprising at least one of creating the treatment plan and modifying the treatment plan ([0061] “D-Plans can be specialized through the inclusion of appropriate modules for a D-Plan's condition. However, other types of specialization are also possible, and could be supported by a system implemented using the disclosed technology. For example, in some implementations, a base set of D-Plans and/or associated modules might be provided, and HCPs might be given the option of either using the base D-Plans/modules or customizing them for their own use or use by others. These customizations could include adding or removing particular modules or portions thereof, selecting a specific medication from a group of medications, modifications to prompts and/or recommendations which could be provided in performance of a D-Plan (e.g., in execution of an SST) to include the name of the specific patient to whom the D-Plan is assigned, the name of the HCP assigning the D-Plan, or different wording which the HCP believes would be better received or understood by his or her patient population (or any particular patient)”; [0139] “any BM measurement, any profile data edit, any SST answer, and any D-plan changes by a physician (e.g., adding rescue medications which may be needed for the D-plan's associated condition) can update the PSO 501 (including potentially updating derived values such as a patient's health score and compliance score), allowing the PSO 501 to function as a single version of all truth about a patient”; where [0048] teaches “D-plan” is an alternative term for a “treatment plan”). 
Francois/John/Tene discloses a system that queries a patient about a health condition, receives a response, tags the response based on urgency and provides it to a healthcare provider, but does not disclose creating or modifying a treatment plan. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Francois/John/Tene with these teachings of Bazaz to incorporate creating or modifying a treatment plan, with the motivation of allowing a doctor to adjust a patient’s medication dosages referenced in the patient’s schedule (Bazaz [0068]). 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Francois (US Publication 20170262604A1) in view of John (US Publication 20130237869A1), further in view of Tene (US Publication 20170160904A1), further in view of Bazaz et al (US Publication 20170293700A1), further in view of Saliman et al (US Publication 20170228517A1). 

Regarding Claim 12, Francois/John/Tene/Bazaz disclose the limitations of Claim 11.  Bazaz further teaches:  
loading a trigger table having a set of trigger dates based on the treatment plan, the message dispatch responsive to the set of trigger dates ([0010] “a system comprising a plurality of patient state objects may comprise an action controller engine (“ACE”) having a plurality of rules for determining actions to perform based on data from patient state objects. In some aspects, for each patient state object, such a system may be adapted to cause the ACE to evaluate rules for taking action based on data from patient state objects based on one or more of: receipt of a message indicating an update to that patient state object; and a time based trigger for running rules in a batch process”; see [0118]-[0133], specifically “1) The ICE 507 schedules and sends to the patient the following types of data: Questions to ask the patient from an SST session… Follow-up questions from body monitors… 4) The ICE 507 maintains, at all times, a schedule of upcoming notifications to send including, time to send, time of expiry and scheduled frequency, for each notification”; [0134] includes exemplary data to ICE includes “ScheduledDeliveryTime - either NOW or future date”); and
receiving a message start date ([0134], “ScheduledDeliveryTime - either NOW or future date”) and
to initialize the set of trigger dates in the trigger table ([0064] “a data structure, referred to as an active diagnosis module (“ADM”), which could be used both to aggregate a patient's health data relevant to a particular condition, and provide one or more schedules comprising condition-relevant events and the times at which such events could take place…”
Francois/John/Tene teach a system that queries a patient about a health condition, receives a response, tags the response based on urgency and provides it to a healthcare provider, but does not disclose the use of trigger dates based on the treatment plan, receiving a start date, and initializing the trigger dates in the trigger table. Bazaz does teach these limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the teachings of Francois/John/Tene/Bazaz with these teachings of Bazaz to incorporate trigger dates based on the treatment plan, receiving a start date, and initializing the set of dates in the trigger table, with the motivation of specifying timing/frequency for collection of particular data types (Bazaz at [0051]) and so that the system can queue notifications for delivery to the patient with ideal delivery times (Bazaz at [0103]). 
Francois/John/Tene/Bazaz do not explicitly disclose the following, but Saliman, which is directed to a method of determining a wellness score with regard to a medical condition/treatment, does teach the following: 
receiving an initialization message from a patient mobile device to initiate the treatment plan ([0065] “Patient device 128 may be any device (e.g., a smartphone, a laptop computer, a tablet computer, a desktop computer, etc.) that enables communication between a patient and other components of system”; [0170] “an indication of an activation of a patient wellness account may be received” 
Francois/John/Tene/Bazaz teach a system in which patient responses to a health related issue are received, tagged, and provided to a HCP, in which a trigger table includes trigger dates based on the treatment plan, but do not teach that an initialization message is received from a patient mobile device to initiate the treatment plan. Saliman teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Francois/Bazaz with the teachings of Saliman, to receive an initialization message from the patient device to initiate the treatment plan, as a way of authenticating the electronic device prior to using it to request medical information (Saliman [0068]). 
 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to the order the pages appeared in response, as no page numbers were provided. 

Claim Objections
	Objections to Claims 1, 10 and 18 for minor informalities are withdrawn in view of Applicant’s amendments. 

112(a) Rejections
	The 112(a) rejections detailed in NFOA are withdrawn as Applicant has amended the claims to remove the portions warranting the rejections. The 112(a) section has been updated to address amended claim language.   	

112(b) Rejections
The 112(b) rejections detailed in NFOA are withdrawn as Applicant has amended the claims to remove the portions warranting the rejections. 	

101 Rejections
	Applicant’s remarks have been fully considered but are not persuasive.  On pages 1-2, Applicant traverses 101 rejection, summarizes NFOA 101 rejection, respectfully disagrees with the position of the Office, and cites to features of amended Claim 1.
	Applicant next cites to 2019 Guidance and its Subject Matter Eligibility analysis, arguing that unless the claims fall into the category of mathematical concept, organizing human activity or mental process, the claims should be patent eligible.  Examiner points to 101 section above which has been updated to reflect amended claim language and shows the analysis of how the claim is directed to methods of organizing human activity.  
On page 3, Applicant cites to claim features and argues, “the claims recite specific steps performed by a computing device which receives input from a user on a user interface of a software application and a response from a biometric user equipment to a query to the biometric equipment from the software application. The computing device then displays this information in an electronic report. These steps are not something capable of being performed in the human mind”.  While it may be true that a human cannot perform some of these steps without a computer, this argument is not persuasive as limitations cited by Applicant pertaining to computer components have been shown to be additional elements (see 101 section above) and are not part of the abstraction. Examiner notes that the abstract idea is directed to methods of organizing human activities, which does not require the ability to perform in the mind.  Examiner further notes that methods of organizing human activity may include a human interacting with a computer (see MPEP 2106.04(a)(2)(II)).  
Applicant further argues “In addition, the computing device displays a first entry with the response from the user and a second entry associated with the sensor signal response from the user equipment via the electronic report, and displays tags next to the first and second entries based on respective urgencies of the response from the user and the sensor signal response, respectively. These steps are not conventional in the art of remote patient monitoring”, however, Applicant has not pointed to any citations in the specification that describe the limitations or problems with prior systems in this field. As such, this argument is not persuasive.  
	Applicant continues (page 4) that even if the claims did include an abstract idea, under Prong 2A of the 2019 Guidance, the Examiner is required to show that the claims are directed to, and do not just include, an abstract idea. In response, Examiner refers Applicant to 101 section above. 
Applicant argues (page 4) that the claims “impose meaningful, practical, and succinct operations that provide an unconventional solution to the problem of patient notifications” and reiterates what is disclosed at [0002] of specification. MPEP 2106.04(d) provides examples the courts have found indicative that an additional element or combination of elements may be considered as integrating the judicial exception into a practical application, such as demonstrating an improvement in the functioning of a computer or an improvement to a technological field.  However, the Applicant’s specification as originally filed does not disclose a technological problem to which the claimed invention provides an improvement or how the proposed invention improves the functioning of a computer (see MPEP 2106.04(d)(1). Examiner maintains the position that the problem described at para. [0002] (“lack of action taken by professional service provider can lead to personal health problems and lost revenue…”) is not a technological problem.  As such, this argument is unpersuasive that the abstract idea is integrated into a practical application.  
	On page 5, it is stated, “Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”  However, as no particular arguments are presented, this argument is unpersuasive. See Step 2B analysis in 101 section above. 
For the above reasons, the 101 rejection is maintained.  The 101 rejection section above has been updated to reflect amended claim language. 

103 Rejections 
On page 5-8, Applicant summarizes and traverses 103 rejections and summarizes art applied to NFOA 103 rejections.  On page 7, Applicant asserts that Francois fails to anticipate the limitations “querying a user equipment associated with the user and receiving a sensor signal response with biometric data of the user captured by the user equipment in response to the query” and “transmitting the electronic report to a healthcare provider via the software application”. Examiner respectfully disagrees with Applicant’s assertion that Francois fails to anticipate these limitations, as citations to relevant portions of Francois that read on the broadest reasonable interpretation of these limitations have been provided in 103 section above.  Francois does teach querying a patient device for physiological (biometric) data and teaches presenting collected data to a physician via a computer display (e.g., a report).  Regarding the remaining amended limitations, new grounds of rejection have been necessitated by Applicant’s amendments. 
	Regarding the rejection of dependent Claims 2-5, 8-9, 11-17, 19-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 
	The 103 rejection is maintained.  

	

Conclusion
                                                                                                                                                                                                  The following relevant art not relied upon is made of record: 

US Publication 20180350455 to Rosen, which discloses a system that collects first patient data comprising a patient’s responses to messages and second patient data comprising sensor data from a device associated with the patient
US Publication 20170124276A1 to Lee, which discloses a system for monitoring a patient remotely which monitors a patient’s condition and depending on the severity, generates different levels of alerts to appropriate individuals. 
US Publication US20130054467A1 to Dala et. al., which describes a system for remotely reviewing medial data in which message to healthcare providers are classified as “urgent” or “non-urgent”.                                                                                                                                                                                                   	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3619